Form: Dismiss TRAP 42.1(a)(2)











COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




AGEDA C. ABALOS, ET AL.,

                            Appellants,

v.

S & B ENGINEERS &
CONSTRUCTION, LTD. AND
HUNTSMAN POLYMERS
CORPORATION,

                            Appellees.

§

§

§

§

§

No. 08-03-00088-CV

Appeal from the

358th Judicial District Court

of Ector County, Texas

(TC# D-110,273-A)

M E M O R A N D U M    O P I N I O N


	Pending before the Court is the joint motion to dismiss this appeal pursuant to Tex.
R. App. P. 42.1(a)(2), which states:
	(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
		(2) By Agreement.  In accordance with an agreement signed by the parties or
their attorneys and filed with the clerk, the court may:


 
			(A) render judgment effectuating the parties' agreements; 

			(B) set aside the trial court's judgment without regard to the merits and
remand the case to the trial court for rendition of judgment in
accordance with the agreements; or

			(C) abate the appeal and permit proceedings in the trial court to
effectuate the agreement.

	The parties have complied with the requirements of Rule 42.1(a)(2). The Court has
considered this cause on the joint motion and concludes the motion should be granted and
the appeal should be dismissed.  We therefore dismiss the appeal.
September 25, 2003
 
						_______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.